Browne, C. J.,
dissenting. — I cannot concur in the conclusion reached by the majority of the court in this case, or the reasons given for it.
I think the charge on alibi was harmful error. The Court, after correctly charging the law in relation to the defense of an a-Mbi, destroyed its effect and changed the rule by giving this' erroneous instruction: “The defense of an alibi is, of all other testimony, the most decisive when duly substantiated; but the evidence .adduced in support of it requires to be minutely considered, and must be such as to render it impossible that the crime could have been committed by the party who claims that he was not present and could not be guilty as charged.” The rule, in relation to the defense of an alibi, is, “It is enough if the proof adduced in support of it, viewed in connection with all the testimony in the case, creates such a probability of its own truth as to engender a reasonable doubt of the truth of the charge upon which the defendant is arraigned; and this might be affected, even though the jury did not feel positively assured of the ve*744racity of the witnesses or of the correspondence of time. If, looking to all the evidence, inculpatory and exculpatory, they entertain a reasonable doubt of the prisoner’s presence at and participation in the crime? they should acquit.” The italics are mine. 8 Ruling Case Law, 224; Prince v. State, 100 Ala. 144, 14 South. Rep. 409; Carlton v. People, 150 Ill. 181, 37 N. E. Rep. 244; French v. State, 12 Ind. 670; State v. Hardin, 46 Iowa 623; State v. Ardoin, 49 La. Ann. 1145, 22 South. Rep. 620; Pollard v. State, 53 Miss. 410; State v. Campbell, 210 Mo. 202, 109 S. W. Rep. 706; State v. McClellan, 23 Montana 532, 59 Pac. Rep. 924; Henry v. State, 51 Nebraska 149, 70 N. W. Rep. 924; Johnson v. State, 88 Neb. 565, 130 N. W. Rep. 282; Turner v. Commonwealth, 86 Pa. St. 54; State v. Thornton, 10 S. D. 349, 73 N. W. Rep. 196, 41. L. R. A. 530.
On tliis subject (he opinion of the majority of the court says: “We cannot commend as a model for clearness on the defense of an alibi the charge as given and think it would have been better to have omitted the part enclosed in brackets. The judge, after correctly charging upon tihe defense of an alibi by the words enclosed in brackets, charged an abstract proposition of law — the definition of an alibi — and. we cannot say that it was so misleading or confusing to the jury as to constitute reversible error on the judge refusing the requested charge.”
I quite agree with the statement that this charge was not “confusing.” On the contrary, it was quite clear and positive — that the evidence of an alibi must he such as to render it “impossible” for the defendant to have committed the crime. That has never been held to he the requirement of the evidence to support an alibi; hut the rule given supra is the true rule. There is a vast differ*745euce between a rule that the evidence must be such as to render it impossible for the defendant to have committed the crime, and one that only requires it to raise a reasonable doubt of the prisoner’s presence at and participation in the crime.
That is not only the general rule, but it has been the supposedly settled law of this State since the decision in Adams v. State, 28 Fla. 511, 10 South. Rep. 106.
In that case as in this, the court gave an instruction that was in part correct and unsound in part; and ‘that was one of the errors 'on which the Adams case was reversed.
The wording of the instructions in the instant case and the Adams case supra- is almost identical. In the Adams case the court charged the jury in part, “the evidence must be sueih\ as to render it impossible that the crime could have been committed ■ by the person that claims he was not. present, and that he could not be guilty , as charged.”
In the instant case the court charged that the evidence “must be such as to render it impossible that the crime could have been committed by the party who claims that lie was not present and could not be guilty as charged.”
In the Adams case this court said that this instruction was error. In the instant case the'majority of the court say it is not error. In the discussion of this charge in the Adams case, this court said:
“On the subject of an alibi .the judge charged the jury as follows, viz.: ‘If you find from the evidence and are satisfied the defendant was not present when the deceased was killed, you must find him not guilty. To *746make tlie defense of an alibi available as defense tbe evidence of its existence must cover the whole time when the presence of the defendant was required; you must determine from the evidence whether the defendant has proven that he was not present when Moore was killed or not; if you have a reasonable doubt in your minds as to whether he was present at the time Moore was killed, you should find him not guilty; when the defense of cm alibi is clearly proven by reliable and truthful evidence, it is of all others the most decisive, because it is impossible for a man to be in two separate places at the same time, the evidence must be such as to render it impossible that the or-inie could have been commuted by the person that claims he wm not present, and that he oould not be guilty as charged; the evidence, in support of it and against, as well as all o_ther evidence in the case, demands your most careful and thoughtful consideration.’ The portion of the charge in italics was excepted to by the accused.
“We think the proposition of law stated in the first clause of this charge is proper; that is, to the effect, that if the jury have a reasonable doubt as to whether the defendant was present at the scene of the homicide, he is entitled to the benefit of such doubt and should be acquitted. But we think that the subsequent portion of the charge, from its phraseology, may have a tendency to mislead the jury and to obliterate from their minds the idea that a reasonable doubt, arising out of the evidence as to the locus of the prisoner at the time of the killing must work an acquittal. We think that the evidence in support of an alibi need not be absolutely clear; it is sufficient if there is enough to produce in the minds.of the jury a reasonable doubt as to the presence of the prisoner at the scene of the killing. Neither do we think *747that the evidence of an alibi should in any case make it absolutely impossible for the prisoner to be present at the killing; it is sufficient if it raises a reasonable doubt in the minds of the jury from all the circumstances, whether he was present or not. 1 Greenleaf on Evidence, Sec. 81b; State v. Waterman, 1 Nev. 543; Turner v. Commonwealth, 86 Penn. St. 54; People v. Fong Ah Sing, 64 Cal. 253; Landis v. State, 70 Ga. 651; Pollard v. State, 53 Miss. 410; Means v. State, 10 Texas Ct. App. 16; State v. Lewis, 69 Mo. 92; People v. Pearsoll, 50 Mich. 233; Houston v. State, 24 Fla. 356; 5 South. Rep. 48; Kerr on Law of Homicide, Secs. 512, 522.”
I think the instruction in relation to flight is erroneous and harmful, because it charges on the effect of the testimony. The court said: “The fact of flight is a circumstance to be considered by the jury as tending to- increase the probability of the defendant being the guilty person.” (The italics are mine.) Here we have a statement, by the court, that there is a “probability” of the prisoner’s guilt, which the testimony as to his flight tends to increase.
I think the court erred in admitting in evidence over the objection of the defendant, the testimony of Harrison Davis and Saphronia Holmes given at a former trial of the case, and incorporated in the bill of exceptions.
Prior to 1893 the evidence incorporated in a bill of exceptions could not be used as evidence upon a subsequent trial of the «ame case. Then was enacted Chapter 4135, “That in case any judgment at law. rendered' by a Circuit Court shall be reversed and a new trial awarded, and it be made to appear to the satisfaction of the'court that any evidence used at the former trial, whether oral or written, and incorporated in the bill of exceptions,' cannot *748be had, then the bill of exceptions taken at the previous trial may be used as evidence upon any subsequent trial of the case, as to any matter in issue at the former trial.”
There is internal evidence in the fact itself, that it was not intended to apply to criminal cases. At the time it was passed the Constitution authorized' the creation of criminal courts with jurisdiction of all criminal cases not capital, and where such criminal courts were established the jurisdiction of Circuit Courts in criminal cases was .limited to those not cognizable by inferior courts. •
The limitation in the statute of the use of evidence incorporated in a bill of exceptions to cases tried in the Circuit Courts prescribed the use of such testimony in any criminal case not capital, in counties where Criminal Courts were established. If, therefore, this act ayrk intended to he applicable to criminal cases, we would have the remarkable, if not monstrous proposition, that a man on trial for his life might be convicted and executed on a transcript of the testimony used on a former trial, hut a person on trial for an offense less than capital could only be convicted on testimony given in his presence, in open court.
T am not commenting upon the poAver of the Legislature to make this discrimination if it had the poAver to make the law apply to criminal .cases at all, but to shoAV from its.extreme unreasonableness that.it Avas not the legislative intent for the .law to apply to criminal cases.
It is true that ‘in 1909 this act wás amended and the words “any court of the State of'Florida” substituted for “a Circuit Court,” but if the original act did not apply to the' criminal' eases, this amendment would ndt have that effect. ........
*749Examining further into the language of. the statute, we find that in both the acts, the use of testimony incorporated in a bill of exceptions can only be. used “in case any judgment at law * * * shall be reversed and a new trial awarded.” If the Legislature meant to include criminal as well as civil cases, the words “at law” are superfluous. We must, however, give weight to every word in the statute, and it is apparent that, the purpose of the Legislature in using the. words “at law” was to make a distinction between a class of cases where the testimony contained in a bill of exceptions might be used, and those when it should not be used. Certainly the words “at law” were not intended to distinguish common law from chancery causes, because the word “judgment,” of itself makes that distinction, so also of the words “new trial awarded,” and “bill of exceptions,” as none of these is applicable to a chancery cause. Therefore, had the Legislature intended to include criminal cases it would have omitted the words “at law,” which are words of limitation.
The distinction between cases “at law” and “criminal cases” is made in the Constitution. In Sec. 5, Art. V, we find: “The Supreme Court shall have appellate jurisdiction in all cases at late and in equity originating in Circuit Courts, * * * and in all criminal cases originating in the Circuit Courts. Sec. 11 of Article V provides: “The Circuit Courts shall have exclusive original jurisdiction in all cases in equity, also in all cases at law * * * and of all crimmal cases not cognizable by inferior courts.” Section 17 of the same article ordains “The County Judge shall have original jurisdiction in all cases at law * * * and of such criminal cases as the Legislature may prescribe.” Section IS of the same Article: “'The Legislature may organize in such counties as it may think *750proper, County Courts which shall have jurisdiction of all cases at law in which the demand or value of the property involved shall not exceed $500.00 * * * and 'of misdemeanors.” Section 22 of the same Article: “In each County where there is no County Court, as provided for in Section XNIII of this Article, the justices of the peace shall have jurisdiction in cases at law in which the demand of value of the property involved does not exceed $100.00 * * * and in such criminal cases, except felonies, as may be prescribed by law.”
Another indication that the provisions of this act were to apply to civil and not to criminal cases is that'in referring to the evidence that may be used at a subsequent trial if incorporated in a bill of exceptions, the act says that such testimony may be so used, “whether oral or written.” In civil causes the testimony may be either oral or by depositions in writing. As this wa*s not then permitted in criminal cases, it is further internal evidence of the intention of the Legislature that the act should apply only to civil causes.
The opinion says: “In the earlier days the testimony of a witness given at a former trial was confined to causes where the witness was dead or had become insane, or beyond' the seas or the jurisdiction of the court, but the tendency of the modern decisions has been to enlarge the rule of evidence as to the admission of such testimony.”
The question here involved is not a rule of evidence, but a solemn constitutional provision, that no court or Legislature may rightfully change or enlarge.
In the Florida statute under consideration practically no ■ restriction is placed on the use of testimony incorporated in a bill of exceptions; merely that it “cannot be *751had.” This is so uncertain as to mean nothing. The decision in this case holds that the power to permit this is lodged in the Legislature, and that it is not in conflict with Article XI of the Bill of Rights. It follows, therefore, that the Legislature may permit the use of all the testimony incorporated in a bill of exceptions' in the discretion of the court, or the State’s attorney, and under any and all circumstances.
The Legislature, therefore, in order to save the expense of a second trial may enact “That in case any judgment rendered in a civil or criminal cause in any court of the State of Florida shall be reversed and a new trial awarded, any evidence taken at the previous trial incorporated in a bill of exceptions may be used as evidence upon any subsequent trial of the case, as to any matter in issue at the former trial.” The only limitation in the statute is, where the evidence “cannot be had';” but this limitation is a matter of legislative discretion, and under the doctrine of this case the Legislature may eliminate these words and permit the use of all the evidence incorporated in the bill of exceptions, at the discretion of the State’s attorney. When this is done we may have the spectacle of a man put on his second trial for a capital offense, convicted and executed, without a single witness appearing in the court room to testify before the jury that convicted him.
It is entirely a question of power. If the Legislature has the power to permit the use of testimony incorporated in a bill of exceptions, when in the discretion of the judge “it cannot be had',” it has the power to remove this restriction, and permit its use under all circumstances. It is no answer to say that this would not be done. If the power is there it may be done.
*752As was said 1)3' Chief Justice Marshall, ‘‘Questions of ppwer do not depend' on the degree upon which it may he exercised. If it may be exercised at all it must be exercised at the will of those in whose hands it is placed * * * We are told that such wild and irrational abuse of power is not to be apprehended) and is not to be taken into view, when discussing its existence. All power may be abused; and if the fear of its abuse is to constitute an argument against its existence, it might be urged against the existence of that which is universally acknowledged, and which is indispensable to the general safety.” Brown v. State of Maryland, 22 Wheat. (U. S.) 419.
It may not he amiss to say here that the writer was a member of the Legislature when Chapter 4135 was enacted. In that body were many member® of the old-school strict-constructionists, jealous of any attempts to change, modify or destroy constitutional rights, who would have resisted to the end the passage of this Act if it had been intended to apply to criminal prosecutions.
It is true that this court has considered this statute as applying to criminal cases (Putnal v. State, 56 Fla. 86, 47 South. Rep. 854; Coley v. State, 67 Fla. 178, 64 South. Rep. 751; Johnson v. State, 68 Fla. 528, 67 South. Rep. 100), but the questions here presented were not discussed and do not appear to have been urged'. Tf a more careful consideration of the subject induces a different conclusion, the doctrine of stare decisis should not deter us from so announcing. This court did not hesitate to do this when the question involved wais the measure of damage for failure to transmit and deliver a telegraphic message in cipher, Western Union Tel. Co. v. Wilson, 32 Fla. 527, 14 South. Rep. 1, overruling Western Union Tel. Co. v. Hyer Bros., 22 Fla. 637, 1 South. Rep. 129.
*753In Pollock v. Farmers’ Loan & Trust Co., 157 U. S. 429, 15 Sup. Ct. Rep. 673, it ivas held: “The doctrine of stare decisis is a salutary one, and' is to be adhered to on proper occasions, in respect of decisions directly upon points in issue; but this court should not extend any decisions upon a constitutional question, if it is convinced that error in principle might supervene.”
The facility with which the doctrine of this decision may be extended in future constitutional construction, far beyond the consequences of -this case, make the words of Mr. Chief Justice Fuller of peculiar applicability.
In Denney v. State ex rel. Basler, 144 Ind. 503, 42 N. E. Rep. 929, it was said: “More than this, no property right or contract between the parties being involved, it will not be considered that the rule of stare decisis requires that, in deciding so grave a matter as that of the constitutionality of an act of the Legislature, we should be bound by even our own former decisions.
“In such a case, as forcibly said by Chief Justice Bleckley, in Ellison v. Georgia, etc., R. R. Co., 87 Ga. 691, the maxim for a supreme court, ‘supreme in the majesty of duty as well as in the majesty of power,’ is not stare decisis/ but ‘fiat justitia.’ Let this decision be right, whether other decisions were right or not.”
I am much impressed whh the force and wisdom and courage displayed by U. S. District Judge Prentiss in overruling a former decision:
“An opposite decision having been recently pronounced in a neighboring circuit, I am now called upon to re-examine the question: and I can very freely say, that it is not at all a subject of regret, that an opportunity is thus af*754forded me to review my former opinion, and to overrule it if found to rest on mistaken principles, or unsound reasoning. When Lord Hardwick, having reason to alter his opinion on a particular occasion, said he was not ashamed of doing so, for he always thought it a much greater reproach in a judge to continue in his error than to retract it, he exhibited an example of true wisdom and real elevation of character, which it would be well for all judges to take as a guide.” In the* matter of Welman, 20 Yt. 653.
Conceding, however, that the Legislature intended' this act to include criminal as well as civil cases, it is repugnant to Section 11 of the Bill of Rights of our Constitution.
“In all criminal prosecutions the accused shall have the right * * to meet the witnesses ágainst him face to face.”
This language is so clear and unambiguous as to make' the resort to construction to change its palpable meaning, not only unnecessary but iconoclastic.
In order to sustain the constitutionality of this act, however, this court seeks and finds support in decisions that have construed away the constitutional right of an accused person, and when it is through, all that is left of what has been always regarded as a bulwark of defense for a person accused of crime is that “In one criminal prosecution he shall have the right to cross-examine the witnesses against him.”
As' that is a right that we would have without this constitutional guarantee, its purpose in the Constitution is by this decision made perfunctory..
The entire discussion of the majority of the court, and of those courts that sanction the nullification of this con*755stitutional protection, is that this provision of the Constitution is to be limited to such rights as the prisoner had under the common law. Then why was it put in the Con.stitution ?
Is it not more reasonable to -say that the framers of the Constitution being familiar with the common law right of a prisoner to cross-examine the witnesses against him, wrote this provision, not for the mere pastime of expressing that right, but because they intended' a greater right— one very essential to the protection of life and liberty— and they wrote it in the Constitution as plainly as language is capable of.
The opinion in this case quotes approvingly from the case note to State v. Hefferman, 22 S. D. 513, in 25 L. R. A. (N. S.) 868, as follows: “This latter view is taken by an overwhelming majoirty of the courts, but the real basis for the admission of such testimony seems to be the necessity for its admission to prevent the miscarriage of justice, and the instances ini which it is admitted are in reality exceptions to (sometimes recognized as such by the court), rather than compliance with,- the rule that the accused is entitled to be confronted with the witness against.”
This extract which is -incorporated in the opinion says that the instances in which Constitution is not obeyed, are “exceptions to, rather than compliance with, the rule that the accused is entitled to be confronted with the witnesses against him.” I again ch'll attention to the fact that it is not a “rule” that we are considering, but a constitutional mandate; this court having adopted the doctrine that is thus summed up in the casé note, the doctrine of this case is that the courts and the Legislature may *756make exceptions to constitutional inhibitions, by designating them “rules.”
In time to come, when the exigencies of some peculiar condition, or “the prevailing morality or strong and preponderant opinion” demands, this case will be cited as authority for disregarding some other constitutional mandate, on the ground that exceptions may be made thereto.
In order to sustain the constitutionality of the statute as applied to criminal cases, the court has not only to change these words of the Constitution from, “meet the witnesses against him face to face,” to “cross-examine them,” but to change the word “all” to “one” so that the Constitution will read, “In one criminal prosecution, the accused shall have the right to cross-examine the witness against him.”
■ The word “all” has so positive and clear a meaning, and is so comprehensive, that the exigencies must be very strong to prompt an attempt to construe it. The defendant in this case has been prosecuted twice. The word “all” in the Constitution covers both prosecutions, but this court says, “No, it means only one.”
Robert Blackwell is not here complaining that he was deprived of his constitutional right in a prosecution where no harm, befell him, but that he was deprived of that right in the prosecution whereby his life was forfeited. The answer of this court is “because you were not deprived of your constitutional right in another prosecution from which you escaped harmless, you cannot be heard to complain if you are deprived of that constitutional right in a prosecution, whereby your life is to be forfeited.”
Much of the opinion of the majority of the court is devoted to giving reasons for its conclusion that the clause *757of tlie Constitution that we are considering does not mean just what it says.
A strict constructionist (a class that is becoming fewer under onslaughts on the Constitution) does not approve of seeking a reason for constitutional mandates, when they are plain and unequivocal, I shall, therefore, not attempt to give reasons why I believe that the provisions of Section 11 of the Bill of Rights should be strictly enforced', but will point out some of the consequences which must follow the denial of them.
Under the practice sanctioned by this decision the jury trying a prisoner is deprived of the benefit of seeing and hearing the witnesses and thereby judge their credibility. Baggott v. Otis, 65 Fla. 117, 62 South. Rep. 362; Baxter v. Liddon, 62 Fla. 428, 56 South. Rep. 410.
Juries have been known to refuse to render a verdict against an accused, because some of the members would not believe a witness on account of his demeanor when giving his testimony. At a subsequent trial of that cause the testimony of such a discredited witness incorporated in a bill of exceptions could be used before another jury, freed from the indicia of its falseness.
The reason is advanced that the now recognized right to admit dying declaration justifies the construction placed upon Section 11 of the Bill of Rights by this decision. There seem to be two fallacies in this proposition; one, that conceding that the rule admitting dying declarations as an abridgment of a constitutional right, it, therefore, furnishes a reason for further abridgment; the other, that only by a strained construction can it be held that testimony concerning dying declarations comes within the constitutional inhibition under consideration.
*758Dying declarations do not prove themselves, bnt must be established by witnesses whom the accused has a right to meet “face to face.” It is a fiction that calls a dead' man a witness. The witness is the person who is sworn and testifies in court before the jury on the trial of the accused to certain facts and circumstances. Among these are dying declarations, statements by the accused, reports of firearms, groans, screams, .footprints, fingerprints, etc. These latter are ■ frequently referred to as “mute witnesses,” but that is figurative rather than legal language. The witness whom a prisoner has the constitutional right to meet face to face is the person who takes the stand and testifies in court under oath with regard to these several facts and circumstances.
The history of criminal trial furnishes abundant instances of witnesses testifying falsely at one hearing, and at a subsequent trial recanting and telling the truth, or declining to take the stand and' repeat their former false testimony. Under such circumstances if a witness should absent himself rather than again testifying falsely, his former false testimony could be used against the prisoner.
Section 11 of the Bill of Rights'guarantee other rights to the accused than the one under discussion.
As to one of these guarantees, this co.urt says that it does not mean that “in all criminal prosecutions” he shall have these rights, but it is sufficient if he has enjoyed such right once. Applying this doctrine to the other rights guaranteed by Section 11, and there is no escape from the conclusion that if a prisoner has once had a “speedy” trial he cannot be heard to complain if thereafter he remains in confinement' for an indefinite period; that having once had' a “public trial,” the second trial need not be public; *759that having once beeh tried “in the county where the crime was committed,” he may at the caprice of the State be tried elsewhere; that having -once been “heard by himself, counsel, or both,” he may at a subsequent trial be deprived of this right. These rights — to have a speed trial— a public trial — to be tried' in the county where the crime was committed — to be heard by himself, or counsel, or both — -to meet the witnesses against him face to face— are on a parity, and the reasoning by which the conclusion is reached that having once, met the witnesses against him face to face, the guaranty of the Bill of Rights has been secured to him, applies with equal force to each of the other rights enumerated.
We say that having once exercised his' right to meet his witnesses against him face to face, the requirements of the Constitution have been complied with, and he cannot demand that right at a subsequent trial. It follows, therefore, if he has had one public trial, the second trial may be a star chamber proceeding, and he cannot be heard to complain because he has once been granted the privilege that the Constitution guarantees him; he may be tried by a hostile, partial jury, and cannot be heard to complain if he has once had a trial by an impartial jury; he may on a second trial be refused “compulsory process for the attendance of witnesses in his favor,” and cannot be heard to- complain, if at a former trial compulsory process was granted him.
This decision does not say this, but it is the logic of the case.
We do not bite so large a piece out of the Constitution at one time, but afford authority to nibble it away piecemeal.
*760The decision contains copious citations from text writers and court decisions, to sustain the doctrine that the supposed protection afforded by Section 11 of the Bill of Rights is in fact and in law only the idle iteration of a common law right that existed before the adoption of the Constitution; no more, and no less. These and similar decisions nibbling away constitutional rights, have had much to do with the scant respect for the Constitution that is entertained by many in this country, and arouses lovers of constitutional government to the necessity of returning to the Constitution as the fountain and fortress of the rights of persons and the rights of property, and led the National Security League to establish September 17th as Constitution Day.
In vain were the ceremonies observed on that day — in vain were addresses delivered and papers read urging a back-to-the-Constitution movement, if courts adhere to decisions that destroy its safeguards. One of the papers prepared for the celebration of Constitution D'ay began with these words: “In 1875 the famous German historian, Yon Holst, reproached the American people for the sin of worshipping their own Constitution. His words sound strange today, ‘From the close of the century * * ■* the Constitution has been the political Bible of the people.’ It is now 1919 and we are keenly conscious that conditions have changed. No reputable scholar would today say that our people worship their Constitution. No leader would ■complain that they were compelling him to offer its adoration. Instead of soft sounds of adoring voices chanting praise, the air is rent with the strident tones of harsh and hostile criticism. And as we listen, we seem again to catch the accent of the German tongue, no longer critical, but exultant, ‘The worship of the Constitution has *761ceased. Its altars are deserted. Its banner touches the dust. Its adorers are casting longing eyes alter new and strange gods.’ The taunt stings like the insult of a blow. Truth gives it power; for it is partly true. The love of our Constitution is fading.”
One courageous decision refusing to follow the latitudinarian constructions of the past, may be the advance guard of a line of decisions overruling those that have lightly ignored it, or construed away its solemn guarantees. It has been well said: “What the courts uphold today is not the measure of what they will uphold tomorrow. Their entire history shows that courts advance with, or a little behind, the advance of civilization. One or two of them are a little ahead — are leaders.”
This court might well have taken a stand among the leaders — a little in advance — of a movement — that must come if the Constitution is to survive — to get back to a strict construction of constitutional limitations upon the exercise of legislative, executive and judicial powers.
Taylor, J., concurs.